UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7208


MELVIN GIVENS,

                    Plaintiff - Appellant,

             v.

EDDIE ANDERSON,

                    Defendant - Appellee,

             and

C. WILLIAMS; C. EICHENLAUB; ELLEN MACE-LEIBSON; JAMES NOLTE;
JOSHUA HALL,

                    Defendants.


Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:15-cv-00111-IMK)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin Givens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Melvin Givens appeals the district court’s dismissal of his action alleging

deliberate indifference to his serious medical needs pursuant to Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). On appeal, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Givens’ informal brief only addresses two of the six defendants and does not

challenge the basis for the district court’s dispositive timeliness ruling, Givens has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2